Electronically Filed
                                                           Supreme Court
                                                           SCWC-16-0000067
                                                           11-DEC-2017
                                                           01:30 PM



                            SCWC-16-0000067

              IN THE SUPREME COURT OF THE STATE OF HAWAII


                              MIKE YELLEN,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

        OFFICE OF THE PROSECUTING ATTORNEY; STATE OF HAWAII;
       FORMER GOVERNOR NEIL ABERCROMBIE; GOVRENOR DAVID IGE;
         DEPARTMENT OF MOTOR VEHICLES; JANE/JOHN DOES 1-100,
                  Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000067; CIVIL NO. 3RC-15-1-000440)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

              Petitioner/Plaintiff-Appellant’s application for
  writ of certiorari, filed on November 3, 2017, is hereby
  rejected.
              DATED: Honolulu, Hawaii, December 11, 2017.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson